REINHARDT, Circuit Judge,
concurring specially:
I fully agree with Judge Canby’s excellent opinion — with one minor exception. To the extent that Section IV sets forth the proposition that the plain error exception is inapplicable in appeals involving civil jury instructions, I disagree. As Judge Canby’s opinion acknowledges, the law in our circuit is unclear on this point. Reed v. Hoy, 909 F.2d 324, 327-28 (modifying, 891 F.2d 1421 (9th Cir.1989), and Eberle v. City of Anaheim, 901 F.2d 814, 820 (9th Cir.1990), suggest that we have retreated from the inflexible rule that we alone previously applied. For reasons that are not worth belaboring here, I do not believe it is necessary for us to reach the plain error question in this case. However, if we were required to do so, I would be inclined to take the approach set forth in Reed and Eberle, relax our earlier harsh rule, and join the other circuits in adopting a more flexible and reasonable approach.